--------------------------------------------------------------------------------

THE SECURITIES TO WHICH THIS AGREEMENT AND PLAN OF MERGER RELATES HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE, AND WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER is made effective as of the 26 of April, 2009

AMONG:

USR TECHNOLOGY, INC., a publicly held Nevada corporation

(“USR”)

AND:

ECOLOGIC TRANSPORTATION, INC., a privately held, Nevada corporation

(“ECO”)

AND:

ECOLOGICAL ACQUISITION CORP., a privately held, Nevada corporation

(“USR Sub”)

WHEREAS:

A.      USR Sub is a wholly-owned subsidiary of USR;

B.      The board of directors of each of USR and ECO deem it advisable and in
the best interests of their respective companies and shareholders that ECO be
merged (the “Merger”) with and into USR Sub, with ECO remaining as the surviving
corporation under the name “Ecologic Transportation, Inc.”;

C.      For federal income tax purposes, USR, USR Sub and ECO intend that the
Merger qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
shall be, and hereby is, adopted as a plan of reorganization for purposes of
Section 368(a) of the Code; and

D.      The boards of directors of each of USR, USR Sub and ECO have approved
this Agreement and Plan of Merger (the “Agreement”) and the transactions
contemplated hereby; and

--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

1.                       DEFINITIONS

1.1                     Definitions. The following terms have the following
meanings, unless the context indicates otherwise:

  (a)

“Agreement” means this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

“ECO” has the meaning ascribed to it in the preamble to this Agreement;

        (c)

“ECO Common Stock” has the meaning ascribed to such term in Section 3.3 hereof;

        (d)

“ECO Financial Statements” means the financial statements of ECO included in
Schedule 10 hereto and forming part of this Agreement;

        (e)

“ECO Shares” means the 17,309,486 shares of ECO Common Stock held by the
Shareholders, being all of the issued and outstanding securities of ECO
beneficially held, either directly or indirectly, by the Shareholders;

        (f)

“Applicable Securities Legislation” means all applicable securities legislation
in all jurisdictions relevant to the issuance of the USR Shares;

        (g)

“USR” has the meaning ascribed to it in the preamble to this Agreement;

        (h)

“USR Common Stock” has the meaning ascribed to it in Section 3.3 hereto;

        (i)

“USR Shares” means up to 17,309,486 fully paid and non-assessable shares of the
common stock of USR to be issued to the Shareholders on the Closing Date;

        (j)

“USR Warrants” has the meaning ascribed to it in Section 4.4 hereto;

        (k)

“Closing” means the completion of the Transaction, in accordance with Section 6
hereof, at which time the Closing Documents will be exchanged by the parties,
except for those documents or other items specifically required to be exchanged
at a later time;

        (l)

“Closing Date” means June 1, 2009, or a date mutually agreed upon by the parties
hereto;

        (m)

“Closing Documents” means the papers, instruments and documents required to be
executed and delivered at the Closing pursuant to this Agreement;

        (n)

“Code” has the meaning ascribed to such term in Recital C hereto;

        (o)

“Loss” means any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and


--------------------------------------------------------------------------------


 

expenses, but excluding any indirect, consequential or punitive damages suffered
by any person or entity including damages for lost profits or lost business
opportunities;

        (p)

“Merger” has the meaning ascribed to such term in Recital B hereto;

        (q)

“Merger Consideration” has the meaning ascribed to such term in Section 2.2(e)
hereto;

        (r)

“OTC Bulletin Board” means the NASDAQ over-the-counter bulletin board;

        (s)

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, government, entity or government or any group comprised of one or
more of the foregoing.

        (t)

“Patents” means the patents listed in Schedule 13 hereto;

        (u)

“Proposed Financing” has the meaning ascribed to such term in Section 3.21
hereto;

        (v)

“SEC” means the United States Securities and Exchange Commission;

        (w)

“SEC Reports” means the periodic and current reports filed by USR with the SEC
pursuant to the 1934 Act;

        (x)

“Shareholders” means the Shareholders of ECO listed in Schedule 1 hereto;

        (y)

“Surviving Corporation” has the meaning ascribed to such term in Section 2.1
hereto;

        (z)

“Taxes” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Internal Revenue Code
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

        (aa)

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;

        (bb)

“Transaction” means the merger of USR Sub into ECO and the issuance of the USR
Shares to the Shareholders;

        (cc)

“Transmittal Documents” has the meaning ascribed to such term in Section 2.3
hereto;

        (dd)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (ee)

“1934 Act” means the United States Securities Exchange Act of 1934, as amended;
and,


--------------------------------------------------------------------------------


  (ff)

Schedules. The following schedules are attached to and form part of this
Agreement:


  Schedule 1 - Shareholders   Schedule 2 - Directors and Officers of ECO  
Schedule 3 - Directors and Officers of USR   Schedule 4 - ECO Liabilities
Schedule 5 - ECO Leases, Subleases, Claims, Capital Expenditures, Taxes and
Other Property Interests   Schedule 6 - ECO Material Contracts   Schedule 7A -
Certificate of U.S. Shareholder   Schedule 7B - Certificate of Non-U.S.
Shareholder   Schedule 8 - ECO Employees and Consultants   Schedule 9 -
Trademarks and Patents   Schedule 10 - ECO Financial Statements Schedule 11 -
ECO Actions, Proceedings, Judgements, Orders and Claims

1.2                     Currency.  All dollar amounts referred to in this
Agreement are in United States funds, unless expressly stated otherwise.

2.                     MERGER TRANSACTION

2.1                     Merger. On and subject to the terms and conditions of
this Agreement, USR Sub will merge with and into ECO at the Effective Time (as
defined below). ECO shall be the corporation surviving the Merger (the
“Surviving Corporation”).

2.2                     Effect of Merger.

  (a)

General. The Merger shall become effective on the date and at the time (the
“Effective Time”) ECO and USR Sub file the Articles of Merger with the State of
Nevada. The Merger shall have the effect set forth in the Nevada Revised
Statutes. The Surviving Corporation may, at any time after the Effective Time,
take any action (including executing and delivering any document) in the name
and on behalf of either ECO or USR Sub in order to carry out and effectuate the
transactions contemplated by this Agreement.

        (b)

Articles of Incorporation. The Articles of Incorporation of Surviving
Corporation shall be the Articles of Incorporation of ECO immediately prior to
the Effective Time.

        (c)

Bylaws. The Bylaws of Surviving Corporation shall be the Bylaws of ECO
immediately prior to the Effective Time.

        (d)

Directors and Officers. The directors and officers of ECO shall be and remain
the directors and officers of Surviving Corporation at and as of the Effective
Time, each holding the office with the Surviving Corporation that he or she held
with ECO immediately prior to the Effective Time.

        (e)

Conversion of Securities. At and as of the Effective Time, the ECO Shares shall
be converted into the right to receive USR Shares (for each Shareholder a
fractional share resulting from conversion of its aggregate holdings will be
rounded up to the nearest whole share) which USR Shares will be issued to the
Shareholders on a basis of one (1)


--------------------------------------------------------------------------------


 

USR Share for each ECO Share held (the “Merger Consideration”). No ECO
securities shall be deemed to be outstanding or to have any rights other than
those described and provided for in this Section 2 at and after the Effective
Time.

        (f)

Termination of Options to Purchase ECO Shares. At and as of the Effective Time,
each outstanding option or right to purchase or acquire any securities of ECO to
which ECO is a party shall terminate and no longer represent any right to
purchase any securities of ECO, USR or USR Sub.

        (g)

Conversion of USR Sub Securities. At and as of the Effective Time, all USR Sub
securities shall be converted into 17,309,486 shares of common stock of the
Surviving Corporation, as such are constituted immediately following the
Effective Time, and shall be registered in the name of USR.

        (h)

Dissenting Shares. Each outstanding ECO share, the holder of which has not
approved the Transaction and demanded and perfected its demand for payment of
the fair value of its shares in accordance with applicable corporate laws
(“Appraisal Rights”) and has not effectively withdrawn or lost its right to such
payment (“Dissenting Shares”) shall not be converted into or represent a right
to receive USR Shares pursuant to Section 2.2(e) hereof, and the holder thereof
shall be entitled only to such rights as are granted by the Appraisal Rights.
Each holder of Dissenting Shares who becomes entitled to payment for its ECO
Shares pursuant to Appraisal Rights shall receive payment therefor from the
Surviving Corporation (but only after the amount thereof shall have been agreed
upon or finally determined pursuant to the Appraisal Rights).

        (i)

Effect of Merger. On the Effective Date, the Surviving Corporation, without
further act, deed or other transfer, shall retain or succeed to, as the case may
be, and possess and be vested with all the rights, privileges, immunities,
powers, franchises and authority, of a public as well as of a private nature, of
ECO and USR Sub; all property of every description and every interest therein,
and all debts and other obligations of or belonging to or due to each of ECO or
USR Sub on whatever account shall thereafter be taken and deemed to be held by
or transferred to, as the case may be, or invested in the Surviving Corporation
without further act or deed, title to any real estate, or any interest therein
vested in ECO or USR Sub, shall not revert or in any way be impaired by reason
of this merger; and all of the rights of creditors of ECO and USR Sub shall be
preserved unimpaired, and all liens upon the property of ECO and USR Sub shall
be preserved unimpaired, and all debts, liabilities, obligations and duties of
the respective corporations shall thenceforth remain with or be attached to, as
the case may be, the Surviving Corporation and may be enforced against it to the
same extent as if all of said debts, liabilities, obligations and duties had
been incurred or contracted by it.

2.3                     Procedure for Exchange of Shares. Immediately after the
Effective Time, USR shall mail or cause to be mailed by mail or courier to the
Shareholders (excluding the holders of Dissenting Shares) at their addresses as
they appear on the books and records of ECO the following documents (the
“Transmittal Documents”): (i) a letter of transmittal for the Shareholders to
use in surrendering the certificates representing their ECO Shares in exchange
for certificates representing the USR Shares to which they are entitled pursuant
to the conversion under Section 2.2(e) hereof; (ii) instructions for effecting
the surrender of such ECO Shares in exchange for the Merger Consideration; and
(iii) an accredited investor certificate in the form attached as Schedule 7A or
a Non-U.S. person certificate in the form attached as Schedule 7B to this
Agreement. The USR Shares to be issued to the Shareholders shall

--------------------------------------------------------------------------------

be, as of the Effective Time, fully paid and non-assessable and shall be issued
by USR upon USR’s receipt of the respective Shareholder’s duly executed
Transmittal Documents pursuant to a safe harbor from the prospectus and
registration requirements of the 1933 Act. All certificates representing the USR
Shares, when issued in accordance with the terms of this Agreement, will be
endorsed with restrictive legends substantially in the same form as the
following legends pursuant to the 1933 Act, in order to reflect the fact that
these are restricted securities and will be issued to the Shareholders pursuant
to a safe harbor from the registration requirements of the 1933 Act:

                           For Selling Shareholders not resident in the United
States:

> > > > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > > AS AMENDED (THE “1933 ACT”).
> > > > 
> > > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > > (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
> > > > REGULATION S UNDER THE 1933 ACT.”

                           For Selling Shareholders resident in the United
States:

> > > > “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER
> > > > THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”),
> > > > OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
> > > > OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > > > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN

--------------------------------------------------------------------------------

> > > > COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
> > > > DEFINED BY REGULATION S UNDER THE 1933 ACT.”

2.4                     No Fractional Shares of USR Common Stock. No
certificates or scrip or shares of USR Common Stock representing fractional
shares of USR Common Stock or book-entry credit of the same shall be issued upon
the surrender for exchange of the ECO Shares.

2.5                     Restricted Shares. ECO acknowledges that the USR Shares
issued pursuant to the terms and conditions set forth in this Agreement will
have such hold periods as are required under Applicable Securities Legislation
and as a result may not be sold, transferred or otherwise disposed of, except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with all
Applicable Securities Legislation.

2.6                     Lost Certificates. If any certificate for ECO Shares
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the Person claiming such certificate to be lost, stolen or
destroyed and, if required by USR, the posting by such Person of a bond in such
reasonable amount as USR may direct as indemnity against any claim that may be
made against it with respect to such certificate, USR will deliver in exchange
for such lost, stolen or destroyed certificate the applicable Merger
Consideration with respect to the shares of ECO Common Stock formerly
represented thereby.

2.7                     Further Assurances. After the Effective Time, the
officers and directors of the Surviving Corporation will be authorized to
execute and deliver, in the name and on behalf of USR, any deeds, bills of sale,
assignments or assurances and to take and do, in the name and on behalf of USR,
any other actions and things to vest, perfect or confirm of record or otherwise
in the Surviving Corporation any and all right, title and interest in, to and
under any of the rights, properties or assets acquired or to be acquired by the
Surviving Corporation as a result of, or in connection with, the Merger.

3.                       REPRESENTATIONS AND WARRANTIES OF ECO

Except as set forth in the disclosure schedules attached hereto, and except as
disclosed in the ECO Financial Statements, ECO represents and warrants to USR,
and acknowledges that USR is relying upon such representations and warranties,
in connection with the execution, delivery and performance of this Agreement,
notwithstanding any investigation made by or on behalf of USR, as follows:

3.1                     Organization and Good Standing. ECO is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has the requisite corporate power and authority to own,
lease and to carry on its business as now being conducted.

3.2                     Authority. ECO has all requisite corporate power and
authority to execute and deliver this Agreement and any other document
contemplated by this Agreement (collectively, the “ECO Documents”) to be signed
by ECO and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by ECO and the consummation by ECO of the transactions contemplated thereby have
been duly authorized by all necessary corporate action on the part of ECO,
subject to approval by its stockholders. This Agreement has been, and the other
ECO Documents when executed and delivered by ECO will be, duly executed and
delivered by ECO and this Agreement is, and the other ECO Documents when
executed and delivered by

--------------------------------------------------------------------------------

ECO as contemplated hereby will be, valid and binding obligations of ECO
enforceable in accordance with their respective terms except:

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.

3.3                     Capitalization of ECO. The entire authorized capital
stock and other equity securities of ECO consists of: (i) 110,000,000 shares of
common stock, par value $0.001 (the “ECO Common Stock”) issued and outstanding
as of the date of this Agreement. All of the issued and outstanding ECO Shares
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the general corporate
laws of the State of Nevada and its articles and bylaws. There are no agreements
to which ECO is a party purporting to restrict the transfer of the ECO Common
Stock, no voting agreements, voting trusts, or other arrangements restricting or
affecting the voting of the ECO Common Stock.

3.4                     Shareholders of ECO. The Shareholders, as listed in
Schedule 1 to this Agreement, are the only registered holders of the ECO Shares.

3.5                     Directors and Officers of ECO. The duly elected or
appointed directors and officers of ECO are as set out in Schedule 2 to this
Agreement.

3.6                     Subsidiary. ECO has no subsidiaries

3.7                     Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of the Transaction, will:

  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of ECO under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other material
agreement, instrument, permit, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to ECO, or any of its material property
or assets;

        (b)

violate any provision of the articles or bylaws of ECO; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to ECO or any of its
material property or assets.

3.8                     Actions and Proceedings. To the best knowledge of ECO,
except as listed on Schedule 14 hereto, there is no action, suit, judgment,
claim, demand or proceeding, outstanding or pending, or threatened against or
affecting ECO or its subsidiaries, or which involves any of the business, or the

--------------------------------------------------------------------------------

properties or assets of ECO that, if adversely resolved or determined, would
have a material adverse effect on the business, operations, assets, properties,
prospects, or conditions of ECO taken as a whole (an “ECO Material Adverse
Effect”).

3.9                     Compliance.

  (a)

To the best knowledge of ECO, ECO and its subsidiaries are in compliance with,
are not in default or violation in any material respect under, and have not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of ECO;

        (b)

To the best knowledge of ECO, neither ECO nor its subsidiaries are subject to
any judgment, order or decree entered in any lawsuit or proceeding applicable to
its business and operations that would constitute a ECO Material Adverse Effect,
except as listed on Schedule 14; and

        (c)

To the best knowledge of ECO, ECO and its subsidiaries have operated in material
compliance with all laws, rules, statutes, ordinances, orders and regulations
applicable to its business. ECO has not received any notice of any violation
thereof, nor is ECO aware of any valid basis therefore.

3.10                   Filings, Consents and Approvals. To the best knowledge of
ECO, no filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by ECO of the Transaction
contemplated by this Agreement or to enable ECO to continue to conduct its
business after the Closing Date in a manner which is consistent with that in
which the business is presently conducted.

3.11                   Absence of Undisclosed Liabilities. Except as disclosed
in this Agreement or in the ECO Financial Statements, ECO does not have any
liabilities or obligations either direct or indirect, matured or unmatured,
absolute, contingent or otherwise that could in the aggregate exceed $10,000,
which have not heretofore been paid or discharged, other than in the ordinary
course of business.

For purposes of this Agreement, the term “liabilities” includes, any direct or
indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or responsibility, fixed or unfixed, known or unknown,
asserted choate or inchoate, liquidated or unliquidated, secured or unsecured.

3.12                   Absence of Changes. Except as disclosed in this
Agreement, in Schedule 6 or in the ECO Financial Statements, since December 31,
2009, ECO has not:

  (a)

failed to pay or discharge when due any liabilities of which the failure to pay
or discharge has caused or will cause any material damage or risk of material
loss to it or any of its assets or properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of ECO
to any


--------------------------------------------------------------------------------


 

mortgage, lien, pledge, security interest, conditional sales contract or other
encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000, except such as may be involved in
ordinary repair, maintenance or replacement of its assets;

        (j)

other than in the ordinary course of business, increase the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled other than to increase salaries of
certain employees to market rates in accordance to the projections previously
provided USR by ECO; or

        (k)

agreed, whether in writing or orally, to do any of the foregoing.

3.13                   Personal Property. ECO possesses, and has good and
marketable title of all property necessary for the continued operation of the
business of ECO and as presently conducted and as represented to USR. All such
property is used in the business of ECO. All such property is in reasonably good
operating condition, and is reasonably fit for the purposes for which such
property is presently used. All material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by ECO are owned by
ECO free and clear of all liens, security interests, charges, encumbrances, and
other adverse claims, except as disclosed in Schedule 6 to this Agreement.

3.14                   Intellectual Property. ECO does not have any intellectual
property other than as disclosed on Schedule 9.

3.15                   Real Property. ECO does not own any real property but has
a month to month lease on its office space. Each of the leases, subleases,
claims, capital expenditures, Taxes or other real property interests
(collectively, the “Leases”) to which ECO is a party or is bound, as set out in
Schedule 5 to this

--------------------------------------------------------------------------------

Agreement, is legal, valid, binding, enforceable and in full force and effect in
all material respects. The Leases will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms on the Closing Date.
ECO has not assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the Leases or the leasehold property pursuant
thereto.

3.16                   Material Contracts and Transactions. Schedule 6 to this
Agreement lists each material contract, agreement, license, permit, arrangement,
commitment, instrument or contract to which ECO is a party (each, a “Contract”).
Subject to Section 6.2(p) hereof, the continuation and validity of each Contract
will in no way be affected by the consummation of the Transaction contemplated
by this Agreement. There exists no actual or threatened termination,
cancellation, or limitation of, or any amendment, modification, or change to any
Contract.

3.17                   Certain Transactions. ECO is not a guarantor or
indemnitor of any indebtedness of any third party, including any person, firm or
corporation.

3.18                   No Brokers. ECO has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

3.19                   Completeness of Disclosure. No representation or warranty
by ECO in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to USR pursuant hereto contains or will
contain any untrue statement of a material fact.

3.20                   Financial Condition. ECO has delivered all financial
statements required under applicable securities laws to be filed by USR in
connection with the Transaction, which information is true in all material
respects.

3.21                   Stock Consolidation. ECO hereby acknowledges that it is
aware that USR will undertake a two (2) old for one (1) new reverse stock split
of its authorized and issued and outstanding shares of its common stock prior to
the Closing Date (the “Stock Consolidation”).

4.                       REPRESENTATIONS AND WARRANTIES OF USR AND USR SUB

Each of USR and USR Sub represent and warrant to ECO and acknowledge that ECO is
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of ECO, as follows:

4.1                     Organization and Good Standing.

                         (a)        USR is a corporation duly organized, validly
existing and in good standing under the laws of the state of Nevada and has the
requisite corporate power and authority to own, lease and carry on its business
as it is now being conducted. There is no pending or threatened proceeding for
the dissolution or liquidation of USR.

                         (b)        USR Sub is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada. USR
Sub was formed solely for the purpose of the Merger and has no business, assets,
liabilities, contracts or commitments other than as set forth in this Agreement.
There is no pending or threatened proceeding for the dissolution or liquidation
of USR Sub.

--------------------------------------------------------------------------------

                         (c)        Except for USR Sub, USR (i) does not,
directly or indirectly, own any interest in any corporation, partnership, joint
venture, limited liability company, or other Person, and (ii) is not subject to
any obligation or requirement to provide funds to or to make any investment (in
the form of a loan, capital contribution or otherwise) in any Person.

                         (d)        USR is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the properties owned or leased by it makes such qualification or
licensing necessary, except for any such jurisdiction where the failure to so
qualify or be licensed, individually and in the aggregate for all such
jurisdictions, would not reasonably be expected to have a USR Material Adverse
Effect (as defined herein).

                         (e)        USR has provided complete and accurate
copies of the Articles of Incorporation and Bylaws of USR and USR Sub, as
currently in effect, and minutes and other records of the meetings and other
proceedings of the Board of Directors and stockholders of USR. Neither USR nor
USR Sub is in violation of any provisions of its Articles of Incorporation or
Bylaws.

4.2                     Authority.

                         (a)        Each of USR and USR Sub has the requisite
corporate power and authority to enter into this Agreement, to perform its
obligations thereunder, and to consummate the transactions contemplated thereby.
The execution and delivery of this Agreement and any other document contemplated
by this Agreement (collectively, the “USR Documents”) by USR and USR Sub and the
consummation by USR and USR Sub of the transactions contemplated thereby have
been duly authorized by all necessary corporate action on the part of USR and
USR Sub. This Agreement has been duly executed and delivered by USR and USR Sub
and constitutes a legal, valid and binding obligation of USR and USR Sub,
enforceable against each of them in accordance with its terms, except: (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally; (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies; and, (iii) as
limited by public policy.. No vote or approval of the shareholders of USR is
required in connection with the Merger.

                         (b)        The execution and delivery by USR and USR
Sub of this Agreement does not, and the consummation of the transactions
contemplated thereby will not, (i) conflict with, or result in a violation of,
any provision of bylaws or other charter documents of USR or USR Sub, (ii)
constitute or result in a breach of or default (or an event which with notice or
lapse of time, or both, would constitute a default) under, or result in the
termination or suspension of, or accelerate the performance required by, or
result in a right of termination, cancellation or acceleration of any obligation
or a loss of a benefit under, any note, bond, mortgage, indenture, deed of
trust, lease, permit, concession, franchise, license, agreement or other
instrument or obligation to which USR is a party or to which the properties or
assets of USR or USR Sub are subject, (iii) create any lien upon any of the
properties or assets of USR or USR Sub, or (iv) constitute, or result in, a
violation of any law applicable to USR or USR Sub or any of the properties or
assets of either of them.

                         (c)        No consent, approval, order or authorization
of, notice to, registration or filing with any governmental authority or other
Person is necessary in connection with the execution and delivery of this
Agreement by USR and USR Sub or the consummation by USR and USR Sub of the
transactions contemplated by this Agreement, except for (i) filing of the
Articles of Merger with the Nevada Secretary of State, (ii) the filing of a Form
D and related state securities law notices in connection with the issuance of
USR Common Stock in connection with the Merger and (iii) the filing of a current
report on Form 8-K with the SEC announcing completion of the Merger.

--------------------------------------------------------------------------------

4.3                     Maximum Liabilities. Immediately prior to Closing, other
than professional fees, USR will not have any net liabilities or net obligations
either direct or indirect, matured or unmatured, absolute, contingent or
otherwise, after taking into account USR’s cash and cash equivalents and
receivables, that could in the aggregate exceed $20,000 which have not been paid
or discharged at that time.

4.4                     Capitalization of USR.

                         (a)        Prior to the Stock Consolidation, the
authorized capital stock of USR consists of 150,000,000 shares of common stock
with a par value of $0.001 (the “USR Common Stock”). The issued and outstanding
capital stock of USR consists entirely of 15,020,017 shares of USR Common Stock.
All issued and outstanding shares of USR Common Stock are validly issued and
outstanding, fully paid and nonassessable and free of preemptive rights. There
are USR warrants issued to purchase 180,500 pre-consolidated shares of USR
common stock at an exercise price of $1.25 per share (the “USR Warrants”). There
are no other outstanding options, warrants, subscription rights (including any
preemptive rights), calls, or commitments, or convertible notes or instruments
of any character whatsoever to which USR is a party or is bound, requiring or
which could require the issuance, sale or transfer by USR of any shares of
capital stock of USR or any securities convertible into or exchangeable or
exercisable for, or rights to purchase or otherwise acquire, any shares of
capital stock of USR. There are no stock appreciation rights or similar rights
relating to USR. USR will have issued and outstanding no more than 11,020,017
pre consolidated shares of USR Common Stock (5,510,009 post-consolidated shares
of USR Common Stock) immediately prior to the issuance of the USR Shares as
contemplated by this Agreement. Neither USR nor any of its representatives have
received any formal or informal notification from FINRA or other official party
or representative that that USR common stock is not authorized (with or without
the passage of time) for continued trading on the OTC Bulletin Board.

                         (b)        The authorized capital of USR Sub consists
of 150,000,000 shares of common stock, $0.001 par value per share, of which one
(1) share is issued and outstanding and held by USR. Other than such outstanding
shares, there are no shares of capital stock or other equity securities of USR
Sub outstanding and no outstanding options, warrants, subscription rights
(including any preemptive rights), calls, or commitments, or convertible notes
or instruments of any character whatsoever to which USR or USR Sub is a party or
is bound, requiring or which could require the issuance, sale or transfer by USR
or USR Sub of any shares of capital stock of USR Sub, any securities convertible
into or exchangeable or exercisable for, or rights to purchase or otherwise
acquire, any shares of capital stock of USR Sub. There are no stock appreciation
rights or similar rights relating to USR Sub.

                         (c)        To the knowledge of USR, all of the shares
of USR Common Stock issued and outstanding immediately prior to the date of this
Agreement have been issued in compliance with the 1933 Act and applicable state
securities laws in reliance on exemptions from registration or qualification
thereunder.

4.5                     Duly Authorized. All of the issued and outstanding
shares of USR Common Stock have been duly authorized, are validly issued, were
not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations. Other
than the share issuances contemplated by this Agreement, there are no
outstanding options, warrants, subscriptions, phantom shares, conversion rights,
or other rights, agreements, or commitments obligating USR to issue any
additional shares of USR Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from USR
any shares of USR Common Stock as of the date of this Agreement. There are no
agreements purporting to restrict the transfer of the USR Common Stock, no
voting agreements, voting trusts, or other arrangements restricting or affecting
the voting of the USR Common Stock.

--------------------------------------------------------------------------------

4.6                     Ownership of USR Sub, No Prior Activities. As of the
date hereof and as of the Effective Time, except for obligations or liabilities
incurred in connection with its incorporation or organization and the
transactions contemplated by this Agreement and except for this Agreement and
any other agreements or arrangements contemplated hereby or thereby, USR Sub has
not and will not have incurred, directly or indirectly, any obligations or
liabilities or engaged in any business activities of any type or kind whatsoever
or entered into any agreements or arrangements with any person.

4.7                     Directors and Officers of USR. The duly elected or
appointed directors and the duly appointed officers of USR are as listed on
Schedule 3 to this Agreement.

4.8                     Corporate Records. The books and records of USR have
been maintained and preserved in accordance with applicable regulations and
business practices. The corporate minutes books of USR and USR Sub are complete
and correct and the minutes and consents contained therein accurately reflect
actions taken at a duly called and held meeting or by sufficient consent without
a meeting. All actions by USR and USR Sub which required director or shareholder
approval are reflected on the respective corporate minute books.

4.9                     Non-Contravention. Neither the execution, delivery and
performance of this Agreement, nor the consummation of this Transaction will:

                         (a)        conflict with, result in a violation of,
cause a default under (with or without notice, lapse of time or both) or give
rise to a right of termination, amendment, cancellation or acceleration of any
obligation contained in or the loss of any material benefit under, or result in
the creation of any lien, security interest, charge or encumbrance upon any of
the material properties or assets of USR under any term, condition or provision
of any loan or credit agreement, note, debenture, bond, mortgage, indenture,
lease or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to USR or any of its
material property or assets;

                         (b)        violate any provision of the applicable
incorporation or charter documents of USR; or

                         (c)        violate any order, writ, injunction, decree,
statute, rule, or regulation of any court or governmental or regulatory
authority applicable to USR or any of its material property or assets.

4.10                   Contracts and Commitments.

                         (a)      Except for this Agreement and the agreements
and transactions specifically contemplated by this Agreement, neither USR nor
USR Sub is a party to or subject to, nor plans to enter into:

                                             (i)            any agreement or
other commitments requiring any payments or performance of services by USR or
USR Sub;

                                             (ii)          any agreement or
other commitments containing covenants limiting the freedom of USR or USR Sub to
compete in any line of business or with any Person or in any geographic location
or to use or disclose any information in their possession;

                                             (iii)         any license agreement
(as licensor or licensee) or royalty agreement;

--------------------------------------------------------------------------------

                                             (iv)         any agreement of
indemnification, other than indemnification rights granted in the Bylaws of USR;

                                             (v)          any agreement or
undertaking pursuant to which USR is: (A) borrowing or is entitled to borrow any
money; (B) lending or has committed itself to lend any money; or (C) a guarantor
or surety with respect to the obligations of any Person;

                                             (vi)         any powers of attorney
granted by USR; and

                                             (vii)        any leases of real or
personal property.

                         (b)        USR is not in violation or breach of any
contract. There does not exist any event or condition that, after notice or
lapse of time or both, would constitute an event of default or breach under any
contract on the part of USR or, to the knowledge of USR, any other party thereto
or would permit the modification, cancellation or termination of any contract or
result in the creation of any lien upon, or any person acquiring any right to
acquire, any assets of USR or USR Sub. USR has not received in writing any claim
or threat that USR or USR Sub has breached any of the terms and conditions of
any contract.

                         (c)        The consent of, or the delivery of notice to
or filing with, any party to a contract is not required for the execution and
delivery by USR of this Agreement or the consummation of the transactions
contemplated under the Agreement.

4.11                   Validity of USR Shares. The USR Shares to be issued to
the Shareholders upon consummation of the Transaction in accordance with this
Agreement will, upon issuance, have been duly and validly authorized and, when
so issued in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable.

4.12                   Actions and Proceedings. There is no legal action, claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now (i) pending or, to the knowledge of USR, threatened against USR which
involves any of the business, or the properties or assets of USR that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, prospects or conditions of USR taken
as a whole (a “USR Material Adverse Effect”) or pending or, to the knowledge of
USR, threatened against any current employee, officer or director of USR that,
in any way relates to USR. USR is not subject to any order, judgment, writ,
injunction or decree of any governmental authority.

4.13                   Compliance.

                         (a)        To the best knowledge of USR, USR is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of USR;

                         (b)        To the best knowledge of USR, USR is not
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a USR Material
Adverse Effect;

--------------------------------------------------------------------------------

                         (c)        USR has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of USR, threatened, and none of them will be affected in a
material adverse manner by the consummation of the Transaction; and

                         (d)        USR has operated in material compliance with
all laws, rules, statutes, ordinances, orders and regulations applicable to its
business. USR has not received any notice of any violation thereof, nor is USR
aware of any valid basis therefore.

4.14                   Filings, Consents and Approvals. USR will conduct or
obtain any filing, registration, permit or authorization from any public or
governmental body or authority or other person that is necessary for the
consummation by USR of the Transaction contemplated by this Agreement and to
continue to conduct its business after the Closing Date in a manner which is
consistent with that in which it is presently conducted.

4.15                   SEC Filings.

                         (a)        USR has furnished or made available to ECO
and the Shareholders a true and complete copy of each report, schedule,
registration statement and proxy statement filed by USR with the SEC
(collectively, and as such documents have since the time of their filing been
amended, the “USR SEC Reports”). USR has filed all SEC Reports required by it to
be filed with the SEC and such reports have been filed timely or within any
period of extension for filing allowed under applicable rules. The USR SEC
Reports (i) at the time filed, complied in all material respects with the
applicable requirements of the 1934 Act, as the case may be, and (ii) did not at
the time they were filed (or if amended or superseded by a filing prior to the
date of this Agreement, then on the date of such filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such USR SEC Reports or necessary in order to make the statements in
such USR SEC Reports, in light of the circumstances under which they were made,
not misleading.

                         (b)        Each of the financial statements (including,
in each case, any related notes), contained in the USR SEC Reports, including
any USR SEC Reports filed after the date of this Agreement until the Closing,
complied, as of its respective filing date, in all material respects with all
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, was prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved and fairly presented the
consolidated financial position of USR as at the respective dates and the
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which were not or are not expected to be material
in amount.

                         (c)        Between August 28, 2008 and the date hereof,
except as disclosed in USR SEC Reports, there has not been any change in the
business, operations or financial condition of USR that has had or reasonably
would be expected to have a material adverse effect on USR.

                         (d)        USR and USR Sub do not have any liability or
obligation (absolute, accrued, contingent or otherwise) other than those which
arose in the ordinary course of their activities or under this Agreement.

--------------------------------------------------------------------------------

4.16                   Absence of Undisclosed Liabilities. Immediately prior to
Closing, other than professional fees, USR will not have any net liabilities or
net obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, after taking into account USR’s cash and cash
equivalents and receivables, that could in the aggregate exceed $20,000 which
have not been paid or discharged at that time.

4.17                   Absence of Certain Changes or Events. Except as and to
the extent disclosed in the SEC Reports, there has not been:

  (a)

a USR Material Adverse Effect; or

        (b)

any material change by USR in its accounting methods, principles or practices.

4.18                   No Subsidiaries. Other than Ecological Acquisition Corp.,
USR does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations.

4.19                   Personal Property. There are no fixtures, furniture,
equipment, inventory, intellectual property, accounts receivable or other assets
other than cash and its interest in this Agreement owned by USR. USR is not a
party to any leases for real or personal property.

4.20                   Employees and Consultants. USR does not have any
employees or consultants, except as disclosed in the SEC Reports. No unfair
labor practice, or race, sex, age, disability or other discrimination complaint
is pending, nor is any such complaint, to the knowledge of USR, threatened
against USR before the National Labor Relations Board, Equal Employment
Opportunity Commission or any other governmental authority, and no grievance is
pending, nor is any grievance, to the knowledge of USR, threatened against USR
or USR Sub.

4.21                   Material Contracts and Transactions. There are no
material contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which USR is a party.

4.22                   No Disagreements with Accountants and Lawyers. There are
no disagreements of any kind presently existing, or reasonably anticipated by
USR to arise, between the accountants, and lawyers formerly or presently
employed by USR, and USR is current with respect to any fees owed to its
accountants and lawyers.

4.23                   Transactions With Affiliates and Employees. None of the
current officers or directors of USR and none of the affiliates or employees of
USR is presently a party to any transaction with USR (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of USR,
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.24                   Listing on the OTC Bulletin Board. The USR Common Stock
is quoted on the OTC Bulletin Board and USR has and continues to satisfy all of
the requirements of the OTC Bulletin Board for such listing and for the trading
of USR Common Stock thereunder. USR has not been informed, nor does it have any
knowledge, that the Financial Industry Regulatory Authority or any other
regulatory agency will take action to cease the USR Common Stock from being
quoted on the OTC Bulletin Board.

--------------------------------------------------------------------------------

4.25                   No Brokers. USR has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the Transaction contemplated by this Agreement.

4.26                   Benefit Plans. USR has not adopted nor is it party to any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other employee benefit plan, arrangement or understanding (whether or not
legally binding) providing benefits to any current or former employee, officer
or director of USR or any person affiliated with USR under Section 414(b), (c),
(m) or (o) of the Code; provided except to the extent permitted in Section 5.2
hereof.

4.27                   Certain Transactions. USR is not a guarantor or
indemnitor of any indebtedness of any third party, including any person, firm or
corporation.

4.28                   Completeness of Disclosure. No representation or warranty
by USR in this Agreement nor any certificate, schedule, statement, document or
instrument furnished or to be furnished to ECO pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

4.29                   Tax Matters.

                          (a) Other than as disclosed to ECO, USR has filed all
Tax Returns and reports that is was required to file under applicable laws and
regulations. All such Tax Returns were correct and complete in all material
respects and have been prepared in substantial compliance with all applicable
laws and regulations. All Taxes due and owing by USR (whether or not shown on
any Tax Return) have been paid. No claim has ever been made by an authority in a
jurisdiction where USR does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction. There are not Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of USR. There are no pending
audits of notice of returns being audited.

                          (b) USR has withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party.

4.30                   SEC Comments. Except as provided to ECO, USR has received
no comments from SEC with respect to its SEC Reports filed with the SEC.

5.                       CLOSING CONDITIONS

5.1                     Conditions Precedent to Closing by USR. The obligation
of USR to consummate the Transaction is subject to the satisfaction or waiver of
the conditions set forth below on or before the Closing Date or such earlier
date as hereinafter specified. The Closing of the Transaction contemplated by
this Agreement will be deemed to mean the satisfaction or waiver of all
conditions to Closing. These conditions of closing are for the benefit of USR
and may be waived by USR in its sole discretion.

  (a)

Representations and Warranties. The representations and warranties of ECO set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and ECO will have
delivered to USR a certificate dated as of the Closing Date, to the effect that
the representations and warranties made by ECO in this Agreement are true and
correct.


--------------------------------------------------------------------------------


  (b)

Performance. All of the covenants and obligations that ECO is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.

          (c)

Transaction Documents. This Agreement, the ECO Documents and all other documents
necessary or reasonably required to consummate the Transaction, all in form and
substance reasonably satisfactory to USR, will have been executed and delivered
to USR by ECO and the Shareholders.

          (d)

Approvals. ECO shall have delivered to USR minutes of meetings, written consents
or other evidence satisfactory to USR that the board of directors of ECO and
Shareholders have approved this Agreement and the Plan of Merger. On the Closing
Date, ECO will take all actions reasonably required to promptly file with the
Secretary of State of the State of Nevada the Certificate of Merger.

          (e)

Secretary’s Certificate – ECO. ECO will have delivered to USR a certificate from
the Secretary of ECO attaching:

          (i)

a copy of ECO’s articles, bylaws and all other incorporation documents, as
amended through the Closing Date, and,

          (ii)

copies of resolutions duly adopted by the board of directors of ECO approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

          (f)

Third Party Consents. ECO will have delivered to USR duly executed copies of all
third party consents and approvals required by this Agreement to be obtained by
ECO, in form and substance reasonably satisfactory to USR.

          (g)

Shareholder Approval. ECO will have obtained the required Shareholder approvals
required by the Transaction in form and substance reasonably satisfactory to
USR.

          (h)

Regulatory Approvals and Consents. ECO will have obtained all approvals and
consents required to carry out the Transaction, in form and substance reasonably
satisfactory to USR.

          (i)

No Material Adverse Change. No ECO Material Adverse Effect will have occurred
since the date of this Agreement.

          (j)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement, or,

          (ii)

cause the Transaction to be rescinded following consummation.

          (k)

Outstanding Securities. ECO will have no more than 17,509,486 shares of ECO
Common Stock issued and outstanding on the Closing Date.


--------------------------------------------------------------------------------


  (l)

Public Disclosure. ECO will have delivered substantive information about its
assets and personnel satisfactory to USR for completion of its public disclosure
of the Transaction details.

        (m)

Compliance with Securities Laws. ECO will have delivered evidence satisfactory
to USR that the ECO Shares issuable in the Transaction will be issuable without
registration pursuant to the 1933 Act and the Applicable Securities Legislation
in reliance on a safe harbor from the registration requirements of the 1933 Act
and the Applicable Securities Legislation.

        (n)

Financial Statements. ECO will have delivered all financial statements of ECO
prepared in US GAAP required to be filed by USR under Applicable Securities
Legislation.

        (o)

ECO Debts. At the Closing ECO shall have no liabilities, other than those in the
ordinary course of business other than as disclosed in the Schedules hereto
outstanding.

        (p)

ECO Legal Opinion. USR will have received an opinion, dated as of the Closing
Date, from counsel for ECO, and such other local or special counsel as is
appropriate, all of which opinion will be in the form and substance reasonably
satisfactory to USR and its counsel.

5.2                     Conditions Precedent to Closing by ECO. The obligation
of ECO to consummate the Transaction is subject to the satisfaction or waiver of
the conditions set forth below on or before the Closing Date or such earlier
date as hereinafter specified. The Closing of the Transaction will be deemed to
mean the satisfaction or waiver of all conditions to Closing. These conditions
precedent are for the benefit of ECO and may be waived by ECO in its discretion.

  (a)

Representations and Warranties. The representations and warranties of USR and
USR Sub set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and USR and USR Sub will have delivered to ECO a certificate dated the Closing
Date, to the effect that the representations and warranties made by USR and USR
Sub in this Agreement are true and correct.

        (b)

Performance. All of the covenants and obligations that USR is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. USR and USR
Sub must have delivered each of the documents required to be delivered by it
pursuant to this Agreement.

        (c)

Compliance. Upon the closing of this Agreement, USR will be in compliance with
its reporting requirements under the 1934 Act.

        (d)

Transaction Documents. This Agreement, the USR Documents and all other documents
necessary or reasonably required to consummate the Transaction, all in form and
substance reasonably satisfactory to ECO, will have been executed and delivered
to ECO by USR and USR Sub.


--------------------------------------------------------------------------------


  (e)

Secretary’s Certificate – USR and USR Sub. Each of USR and USR Sub will have
delivered to ECO a certificate from their respective Secretary attaching:

          (i)

a copy of the articles of incorporation, bylaws and all other incorporation
documents, as amended through the Closing Date, and

          (ii)

copies of resolutions duly adopted by the boards of directors of USR and USR Sub
and copies of consents of the shareholder of USR Sub approving the execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein.

          (f)

Approvals. USR and USR Sub shall have delivered to ECO minutes of meetings,
written consents or other evidence satisfactory to ECO that the board of
directors of USR and USR Sub have approved this Agreement and the Plan of Merger
and USR, as sole stockholder of USR Sub, has approved the Plan of Merger and
Certificate of Merger. On the Closing Date, ECO and USR Sub are taking all
actions reasonably required to promptly file with the Secretary of State of the
State of Delaware the Certificate of Merger.

          (g)

Director Appointments. On the Closing Date, William N. Plamondon III, Edward W
Withrow III, Edward W Withrow Jr. and Shelly Meyers (the “Proposed Directors”)
shall be appointed to the board of USR subject to applicable securities laws,
provided that immediately prior to Closing the total number of board members of
USR shall not exceed one (1) member. On the Closing Date, USR’s board of
directors shall consist of William N. Plamondon III, Edward W Withrow III,
Edward W Withrow Jr., Shelly Meyers and John L. Ogden.

          (h)

No Material Adverse Change. No USR Material Adverse Effect will have occurred
since the date of this Agreement.

          (i)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement, or

          (ii)

cause the Transaction to be rescinded following consummation.

          (j)

Outstanding Shares. USR will have issued and outstanding no more than 11,020,017
pre consolidated shares of USR Common Stock (5,510,009 post-consolidated shares
of USR Common Stock) immediately prior to the issuance of the USR Shares as
contemplated by this Agreement and USR warrants to purchase 180,500 pre-
consolidated shares of USR common stock at an exercise price of $1.25 per share.

          (k)

Regulatory Approvals and Consents. USR will have obtained all necessary
approvals and consents to carry out the Transaction, in form and substance
reasonably satisfactory to ECO.

          (l)

Public Market. On the Closing Date, the shares of USR Common Stock will be
quoted on the OTC Bulletin Board. USR has not been informed, nor does it have
any


--------------------------------------------------------------------------------


 

knowledge, that the NASD or any other regulatory agency will take action to
cease the USR Common Stock from being quoted on the OTC Bulletin Board.

        (m)

USR Debts. USR will have provided evidence that it has satisfied or will
otherwise provide for payment or cancellation of all material debt on its books
and accounts payable.

        (n)

Assumption of Contracts. USR will enter into a mutually agreeable form of
assignment and assumption agreement with ECO whereby it will assume all of ECO
obligations under the ECO material agreements listed in Schedule 6 hereto.

        (o)

Stock Consolidation. USR will have conducted a two (2) old for one (1) new
reverse stock split of its authorized and issued and outstanding shares of its
common stock.

        (p)

Stock Cancellation. USR will have cancelled an aggregate of 4,000,000 pre-
consolidation restricted shares of its common stock.

        (q)

USR Legal Opinion. ECO will have received a legal opinion, dated as of the
Closing Date, from counsel for USR, and such other local or special legal
counsel as is appropriate, all of which opinion shall be in the form and
substance reasonably satisfactory to ECO and its counsel.

5.3                     Notification of Financial Liabilities. ECO will
immediately notify USR in accordance with Section 9.6 hereof, if ECO receives
any advice or notification from its independent certified public accounts that
ECO has used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of ECO,
any properties, assets, liabilities, revenues, or expenses. Notwithstanding any
statement to the contrary in this Agreement, this covenant will survive Closing
and continue in full force and effect.

5.4                     Access and Investigation. Between the date of this
Agreement and the Closing Date, ECO, on the one hand, and USR, on the other
hand, will, and will cause each of their respective representatives to:

  (a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

        (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and,

        (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

--------------------------------------------------------------------------------

5.5                     Confidentiality.

  (a)

All information regarding the business of ECO including, without limitation,
financial information that ECO provided to USR will be kept in strict confidence
by USR and will not be given to any other person or party or used (except in
connection with due diligence and except as required to file a news release and
8-K disclosure regarding the transaction to the public after the Closing), dealt
with, exploited or commercialized by USR or disclosed to any third party (other
than USR’s professional accounting and legal advisors) without the prior written
consent of ECO. If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from ECO, USR
will immediately return to ECO (or as directed by ECO) any information received
regarding ECO’s business, including copies thereof. Likewise, all information
regarding the business of USR including, without limitation, financial
information that USR provides to ECO during its due diligence investigation of
USR will be kept in strict confidence by ECO and will not be used (except in
connection with due diligence), dealt with, exploited or commercialized by ECO
or disclosed to any third party (other than ECO’s professional accounting and
legal advisors) without USR’s prior written consent. If the Transaction
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from USR, ECO will immediately return to USR (or as
directed by USR) any information received regarding USR’s business. Each party
will provide an affidavit to the other that all documents were returned.

        (b)

USR and ECO acknowledge and agree, subject to disclosure obligations under
Applicable Securities Legislation or other laws or regulations, that neither
party will make any public pronouncements concerning the terms of this Agreement
without the express written consent of the other party, such consent will not be
unreasonably withheld.

        (c)

ECO acknowledges and agrees to neither trade nor allow any of its employees or
agents to trade in the securities of USR prior to Closing while in possession of
material information about USR that has not been publicly disclosed.

        (d)

USR acknowledges and agrees that it has previously executed a non-disclosure
agreement with ECO and that it will continue to be obligated by the terms of
that non- disclosure agreement.

5.6                     Notification. Between the date of this Agreement and the
Closing Date, each of the parties to this Agreement will promptly notify the
other parties in writing if it becomes aware of any fact or condition that
causes or constitutes a material breach of any of its representations and
warranties as of the date of this Agreement, if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a material breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules relating to such party, such party will promptly
deliver to the other parties a supplement to the Schedules specifying such
change. During the same period, each party will promptly notify the other
parties of the occurrence of any material breach of any of its covenant in this
Agreement or of the occurrence of any event that may make the satisfaction of
such conditions impossible or unlikely.

5.7                     Exclusivity. Until such time, if any, as this Agreement
is terminated pursuant to this Agreement, but in no event later than June 1,
2009, ECO and USR will not, directly or indirectly solicit,

--------------------------------------------------------------------------------

initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of ECO or USR, as
applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

5.8                     Conduct of ECO and USR Business Prior to Closing. Except
as expressly contemplated by this Agreement or for purposes in furtherance of
this Agreement, from the date of this Agreement to the Closing Date, and except
to the extent that USR otherwise consents in writing, ECO will operate its
business substantially as presently operated and only in the ordinary course and
in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that ECO
otherwise consents in writing, USR will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it.

5.9                     Full Disclosure Requirement. USR possesses, or expects
to possess on or before the required filing date, all of the financial
statements and financial information required to be included in the Report on
Form 8-K to be filed by USR within four (4) business days after the consummation
on the transactions contemplated by this Agreement. ECO will use its
commercially reasonable best efforts to cooperate fully in providing USR with
all information and documentation reasonably requested.

5.10                   Post Closing - USR. USR acknowledges that the
Shareholders may require legal opinions on the removal of the restrictive
legends on the share certificates pursuant to Rule 144 of the 1933 Act in order
to sell their USR Shares in the future. When a Shareholder reasonably requests
it of USR, USR will pay for an attorney of USR’s choice to supply the legal
opinion the Shareholder and will cooperate fully in providing the Shareholders
with all information and documentation reasonably requested.

5.11                   Certain Acts Prohibited – ECO. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
between the date of this Agreement and the Closing Date, ECO will not, without
the prior written consent of USR:

  (a)

amend its articles, bylaws or other incorporation documents;

        (b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of ECO except
in the ordinary course of business;

        (c)

dispose of or contract to dispose of any ECO property or assets, except in the
ordinary course of business consistent with past practice;

        (d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the ECO Common Stock, or any rights, warrants or options to acquire,
any such shares, voting securities or convertible securities;

        (e)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the ECO Common Stock;


--------------------------------------------------------------------------------


  (f)

split, combine or reclassify any ECO Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of ECO Common Stock; or,

        (g)

materially increase benefits or compensation expenses of ECO, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.

5.12                   Certain Acts Prohibited - USR. Except as expressly
contemplated by this Agreement or for purposes in furtherance of this Agreement,
between the date of this Agreement and the Closing Date, USR will not, without
the prior written consent of ECO:

  (a)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of USR except in the ordinary course of business consistent
with past practice;

        (b)

dispose of or contract to dispose of any USR property or assets except in the
ordinary course of business consistent with past practice;

        (c)

materially increase benefits or compensation expenses of USR, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount to any such person; or

        (d)

issue, deliver, sell, pledge, dispose of or encumber, or authorize or commit to
the issuance, sale, pledge, disposition or encumbrance of, any shares of capital
stock of any class, or any options, warrants, convertible securities or other
rights of any kind to acquire any shares of capital stock, or any other
ownership interest (including, but not limited to, stock appreciation rights or
phantom stock), of Company;

5.13                   Public Announcements. Until the Closing Date, USR and ECO
each agree that they will not release or issue any reports or statements or make
any public announcements relating to this Agreement or the Transaction
contemplated herein without the prior written consent of the other party, except
as may be required upon written advice of counsel to comply with applicable laws
or regulatory requirements after consulting with the other party hereto and
seeking their reasonable consent to such announcement. ECO acknowledges that USR
must comply with Applicable Securities Legislation requiring full disclosure of
material facts and agreements in which it is involved, and will co-operate to
assist USR in meeting its obligations.

6.                       CLOSING

6.1                     Closing. The Closing will take place on the Closing Date
at the offices of the legal counsel for USR or at such other location as agreed
to by the parties. Notwithstanding the location of the Closing, each party
agrees that the Closing may be completed by the exchange of undertakings between
the respective legal counsel for ECO and USR, provided such undertakings are
satisfactory to each party’s respective legal counsel.

6.2                     Closing Deliveries of ECO. At Closing, ECO will deliver
or cause to be delivered the following, fully executed and in the form and
substance reasonably satisfactory to USR:

--------------------------------------------------------------------------------


  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of ECO evidencing approval of this Agreement and the
Transaction and the requisite stockholder approval of the Transaction;

          (b)

all certificates and other documents required by Section 7.1 of this Agreement;

          (c)

a certificate of an officer of ECO, dated as of Closing, certifying that:

          (i)

each respective covenant and obligation of ECO has been complied with, and

          (ii)

each respective representation, warranty and covenant of ECO is true and correct
at the Closing as if made on and as of the Closing; and

          (d)

the ECO Documents and any other necessary documents, including the Certificate
of Merger, each duly executed by ECO, as required to give effect to the
Transaction.

6.3                     Closing Deliveries of USR and USR Sub. At Closing, USR
and USR Sub will deliver or cause to be delivered the following, fully executed
and in the form and substance reasonably satisfactory to ECO:

  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of USR and USR Sub evidencing approval of this Agreement and
the Transaction and the requisite stockholder approval of the Transaction;

          (b)

the USR Shares;

          (c)

all certificates and other documents required by Section 7.2 of this Agreement;

          (d)

a certificate of an officer of each of USR and USR Sub, dated as of Closing,
certifying that:

          (i)

each covenant and obligation of USR and USR Sub, respectively has been complied
with, and

          (ii)

each representation, warranty and covenant of USR and USR Sub, respectively, is
true and correct at the Closing as if made on and as of the Closing; and

          (e)

copies of resolutions of the board of directors of USR appointing the Proposed
Directors of USR;

          (f)

copy of the Securities and Exchange Commission Form 14F-1 to be filed with the
Securities and Exchange Commission on behalf of USR reflecting the applicable
changes in the Company as a result of the transactions contemplated hereby; and

          (g)

the USR Documents and any other necessary documents, including the Articles of
Merger each duly executed by USR and USR Sub, as applicable, as required to give
effect to the Transaction;

7.                       TERMINATION

7.1                     Termination. This Agreement may be terminated at any
time prior to the Closing Date contemplated hereby by:

--------------------------------------------------------------------------------


  (a)

mutual agreement of USR and ECO;

        (b)

USR, if there has been a material breach by ECO or any Shareholder of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of ECO or any Shareholder that is not cured, to the
reasonable satisfaction of USR, within ten business days after notice of such
breach is given by USR (except that no cure period will be provided for a breach
by ECO or any Shareholders that by its nature cannot be cured);

        (c)

ECO, if there has been a material breach by USR of any material representation,
warranty, covenant or agreement set forth in this Agreement on the part of USR
that is not cured, to the reasonable satisfaction of ECO, within ten business
days after notice of such breach is given by ECO (except that no cure period
will be provided for a breach by USR that by its nature cannot be cured);

        (d)

USR or ECO, if the Transaction contemplated by this Agreement has not been
consummated prior to June 1, 2009 unless USR and ECO agree to extend such date
in writing; or

        (e)

USR or ECO, if any injunction or other order of a governmental entity of
competent authority prevents the consummation of the Transaction contemplated by
this Agreement.

7.2                     Effect of Termination. In the event of the termination
of this Agreement as provided in Section 7 hereto, this Agreement will be of no
further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations

8.                       INDEMNIFICATION, REMEDIES, SURVIVAL

8.1                     Certain Definitions. For the purposes of this Section
8.1, the terms “Loss” and “Losses” mean any and all demands, claims, actions or
causes of action, assessments, losses, damages, liabilities, costs, and
expenses, including without limitation, interest, penalties, fines and
reasonable attorneys, accountants and other professional fees and expenses of an
amount not less than $5,000, but excluding any indirect, consequential or
punitive damages suffered by USR or ECO including damages for lost profits or
lost business opportunities.

8.2                     ECO Indemnity. ECO will indemnify, defend, and hold
harmless USR and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by USR and its
shareholders by reason of, resulting from, based upon or arising out of:

  (a)

any misrepresentation, misstatement or breach of warranty of ECO contained in or
made pursuant to this Agreement, any ECO Document or any certificate or other
instrument delivered pursuant to this Agreement; and

        (b)

the breach or partial breach by ECO of any covenant or agreement of ECO made in
or pursuant to this Agreement, any ECO Document or any certificate or other
instrument delivered pursuant to this Agreement.


--------------------------------------------------------------------------------

8.3                     USR and USR Sub Indemnity. Each of USR and USR Sub will
indemnify, defend, and hold harmless ECO from, against, for, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
ECO by reason of, resulting from, based upon or arising out of:

  (a)

any misrepresentation, misstatement or breach of warranty of USR or USR Sub,
respectively contained in or made pursuant to this Agreement, any USR Document
or any certificate or other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by USR or USR Sub of any covenant or agreement of
USR of USR Sub, respectively, made in or pursuant to this Agreement, any USR
Document or any certificate or other instrument delivered pursuant to this
Agreement.

9.                       GENERAL

9.1                     Effectiveness of Representations; Survival. Each party
is entitled to rely on the representations, warranties, indemnifications and
agreements of each of the other parties and all such representation, warranties
and agreement will be effective regardless of any investigation that any party
has undertaken or failed to undertake. The representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until one (1) year after the Closing Date.

9.2                     Further Assurances and Provision of Information. Each of
the parties hereto will cooperate with the others and execute and deliver to the
other parties hereto such other instruments and documents and take such other
actions as may be reasonably requested from time to time by any other party
hereto as necessary to carry out, evidence, and confirm the intended purposes of
this Agreement. ECO agrees to provide such information as requested by USR in a
timely manner prior to closing, and allow USR and its representatives free
access to all books, records, and other information of ECO and to their
personnel and advisors.

9.3                     Amendment. This Agreement may not be amended except by
an instrument in writing signed by each of the parties.

9.4                     Expenses. ECO will bear the expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Transaction contemplated hereby, including all fees and expenses of
agents, representatives, counsel, and accountants.

9.5                     Entire Agreement. This Agreement, the schedules attached
hereto and the other documents in connection with this transaction contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.

9.6                     Notices. All notices and other communications required
or permitted under to this Agreement must be in writing and will be deemed given
if sent by personal delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses
specified by a party to the others from time to time for notice purposes. All
such notices and other communications will be deemed to have been received:

  (a)

in the case of personal delivery, on the date of such delivery;


--------------------------------------------------------------------------------


  (b)

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

        (c)

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

        (d)

in the case of mailing, on the fifth business day following mailing.

9.7                     Headings. The headings contained in this Agreement are
for convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

9.8                     Benefits. This Agreement is and will only be construed
as for the benefit of or enforceable by those persons party to this Agreement.

9.9                     Assignment. This Agreement may not be assigned (except
by operation of law) by any party without the express, written approval of the
other parties to this Agreement, such approval will not be unreasonably withheld
by any of the parties to this Agreement.

9.10                    Force Majeure. The obligations of the parties and the
timeframes established pursuant to this Agreement will be suspended to the
extent and for the period that performance hereunder is prevented by factors
beyond any of the parties’ reasonable control, whether foreseeable or
unforeseeable, including, without limitation, labour disputes, acts of god,
laws, regulations, orders, proclamations or requests of any governmental or
regulatory authority, inability to obtain on reasonable terms required permits,
licenses or other authorizations, or any other matter similar to the above.

9.11                    Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed therein and the courts thereof will have
non-exclusive jurisdiction over any disputes relating hereto.

9.12                     Gender. All references to any party will be read with
such changes in number and gender as the context or reference requires.

9.13                     Counterparts. This Agreement may be executed in one or
more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

9.14                      Facsimile Execution. This Agreement may be executed by
delivery of executed signature pages by fax or other electronic transmission and
such fax or electronic execution will be effective for all purposes.

9.15                      Independent Legal Advice. All parties to this
agreement confirm that they have been given an opportunity to seek and obtain
independent legal advice prior to execution of this Agreement and have consulted
their respective advisors respecting the legal effects of this Agreement and any
tax implications of the Transaction.

9.16                       Schedules and Exhibits. The schedules and exhibits
that are attached to this Agreement are incorporated herein.

[SIGNATURES TO FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

USR TECHNOLOGY, INC. (a Nevada corporation)

By:  /s/ John L. Ogden
        Authorized Signatory
        Name:  John L. Ogden 
        Title:    President, Chairman and
                     Director

 

ECOLOGIC TRANSPORTATION, INC. (a Nevada corporation)

By:  /s/ William N. Plamondon III
        Authorized Signatory 
        Name: William N. Plamondon III 
        Title:    President

 

ECOLOGICAL ACQUISITION CORP. (a Nevada corporation)

By: /s/ John L. Ogden
        Name: John L. Ogden
        Title: President

--------------------------------------------------------------------------------

SCHEDULE 1

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

ECO Shareholders

Name
Number of ECO Common
Shares held before Closing Number of USR Shares to be
received on Closing Edward W. Withrow III 3,268,741 3,268,741 Kyle W. Withrow
900,000 900,000 Michael Borkowski 850,000 850,000 DLJB, LLC 950,000 950,000
Capital Group Communication, Inc. 500,000 500,000 C & H Capital Group, 500,000
500,000 Palisades Management, LLC 500,000 500,000 William N. Plamondon III
4,159,750 4,159,750 Brooke Carlyle, Ltd. 750,000 750,000 Christian Oliver
150,995 150,995 Edward W. Withrow Jr 100,000 100,000 Margret Kasper Withrow
100,000 100,000 Nicole R. Withrow 100,000 100,000 Christopher Withrow 25,000
25,000 Katie Withrow 25,000 25,000 Jim & Gwen Withrow 25,000 25,000 Caroline D.
Kasper 25,000 25,000 Margret Dell Mackey 25,000 25,000 Josh Mackey 25,000 25,000
Emma Mackey 25,000 25,000 Howard Kazanjian 35,000 35,000 Jay Robertson 100,000
100,000 Jack Gian 25,000 25,000 Jennifer Ellenburg 50,000 50,000 Laura Weaver
25,000 25,000 Colby Gelner 25,000 25,000 Daima Calhoun 25,000 25,000 Maria K.
Sandoval 1,000,000 1,000,000 Erin Davis 1,000,000 1,000,000 Daniel Sandoval
25,000 25,000 Brien Dirito 25,000 25,000 Gardner Williams 25,000 25,000 Norman
Kunin 50,000 50,000 Victor Parker 25,000 25,000 Robert Pautsch 50,000 50,000
Diane Ernest 20,000 20,000 Patrick Chandler 25,000 25,000 Chandler Chandler
25,000 25,000 Myles J. Lambert 50,000 50,000


--------------------------------------------------------------------------------


Name
Number of ECO Common
Shares held before Closing Number of USR Shares to be
received on Closing Frank C. Jackson 50,000 50,000 Paul E. Christiansen 50,000
50,000 Anthony Piziali 25,000 25,000 Warren K. Withrow 25,000 25,000 Wilton
Acquisition Corp 250,000 250,000 Palisades Management, LLC 1,200,000 1,200,000
Sheila Creal 25,000 25,000 Elaine Shamir 25,000 25,000 Dave Wellstone 25,000
25,000 Legacy Partners 25,000 25,000 TOTAL 17,309,486 17,309,486


--------------------------------------------------------------------------------

SCHEDULE 2

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

Directors And Officers Of ECO

Name and Positions held       William N. Plamondon III CEO & Director Edward W.
Withrow III Chairman of the Board Edward W. Withrow Jr Director Shelly Meyers
Director Kyle W. Withrow Secretary


--------------------------------------------------------------------------------

SCHEDULE 3

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

Directors And Officers Of USR

Name and Positions held

John L. Ogden President, Chairman and Director


--------------------------------------------------------------------------------

SCHEDULE 4

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

ECO Liabilities

As of the Agreement and Plan of Merger Dated April 26, 2009 Ecologic
Transportation, Inc. does not have any liabilities.

--------------------------------------------------------------------------------

SCHEDULE 5

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

ECO Leases, Subleases, Claims, Capital Expenditures, Taxes and Other Property
Interests

The only existing lease that ECO has is with Ocean Avenue, LLC:

Located At:
1333 Ocean Ave Suite D + H
Santa Monica, CA 90401

Eco has no subleases, claims, capital expenditures, taxes or other property
interests.

--------------------------------------------------------------------------------

SCHEDULE 6

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

ECO Material Contracts

William N Plamondon III CEO- Employment Contract for the Position     Capital
Group Communications Investor Relations Agreement     Chase Mellen Esq. The
Mellen Law Group Opinion Letter     Moore and Associates Engagement Letter for
ECO Financial Audit


--------------------------------------------------------------------------------

SCHEDULE 7A

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO
AND THE SHAREHOLDERS OF ECO

Form of Certificate of U.S. Shareholder

In connection with the issuance of common stock (the “Pubco Shares”) of USR
Technology, Inc., a Nevada corporation (“Pubco”), to the undersigned, pursuant
to that certain Agreement and Plan of Merger dated April 26, 2009 (the
“Agreement”), between Pubco and Ecologic Transportation, Inc. as set out in the
Agreement the undersigned Selling Shareholder (a “Selling Shareholder”), hereby
agrees, acknowledges, represents and warrants that:

1.        it satisfies one or more of the categories of "Accredited Investors",
as defined by Regulation D promulgated under the United States Securities Act of
1933, as amended (the “1933 Act”), as indicated below: (Please initial in the
space provide those categories, if any, of an "Accredited Investor" which the
undersigned satisfies.)

_______ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Pubco Shares,
with total assets in excess of US $5,000,000.

   



_______ Category 2

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.

   



_______ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



_______ Category 4

A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the 1933 Act; an
investment company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in Section 2(a)(48) of such
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has


--------------------------------------------------------------------------------


total assets in excess of $5,000,000, or, if a self-directed plan, whose
investment decisions are made solely by persons that are accredited investors.

   



_______ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   



_______ Category 6

A director or executive officer of Pubco.

   



_______ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
Person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



_______ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that for any of the Selling Shareholders claiming to satisfy one of the
above categories of Accredited Investor may be required to supply the Company
with a balance sheet, prior years' federal income tax returns or other
appropriate documentation to verify and substantiate the Subscriber's status as
an Accredited Investor.

If the Selling Shareholder is an entity which initialled Category 8 in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:
_________________________________________________________________


2.         none of the Pubco Shares have been or will be registered under the
1933 Act, or under any state securities or “blue sky” laws of any state of the
United States, and may not be offered or sold in the United States or, directly
or indirectly, to U.S. Persons, as that term is defined in Regulation S, except
in accordance with the provisions of Regulation S or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in compliance with any applicable state and foreign securities
laws;

3.         the Selling Shareholder understands and agrees that offers and sales
of any of the Pubco Shares shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state and foreign securities laws;

4.         the Selling Shareholder understands and agrees not to engage in any
hedging transactions involving any of the Pubco Shares unless such transactions
are in compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state and provincial securities laws;

5.         the Selling Shareholder is acquiring the Pubco Shares for investment
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Pubco Shares in
the United States or to U.S. Persons;

6.         Pubco has not undertaken, and will have no obligation, to register
any of the Pubco Shares under the 1933 Act;

--------------------------------------------------------------------------------

7.         Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

8.         the Selling Shareholder has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

9.         the Selling Shareholder and the Selling Shareholder’s advisor(s) have
had a reasonable opportunity to ask questions of and receive answers from Pubco
in connection with the acquisition of the Pubco Shares under the Agreement, and
to obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;

10.        the books and records of Pubco were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the Selling Shareholder’s attorney and/or advisor(s);

11.        the Selling Shareholder:

(a)        is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Selling Shareholder is resident (the
“International Jurisdiction”) which would apply to the acquisition of the Pubco
Shares;

(b)        the Selling Shareholder is acquiring the Pubco Shares pursuant to
exemptions from prospectus or equivalent requirements under applicable
securities laws or, if such is not applicable, the Selling Shareholder is
permitted to acquire the Pubco Shares under the applicable securities laws of
the securities regulators in the International Jurisdiction without the need to
rely on any exemptions;

(c)        understands and agrees that the applicable securities laws of the
authorities in the International Jurisdiction do not require Pubco to make any
filings or seek any approvals of any kind whatsoever from any securities
regulator of any kind whatsoever in the International Jurisdiction in connection
with the issue and sale or resale of the Pubco Shares; and

(d)        the acquisition of the Pubco Shares by the Selling Shareholder does
not trigger:

    (i)

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

            (ii)

any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and

the Selling Shareholder will, if requested by Pubco, deliver to Pubco a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 11(c) and 11(d) above to
the satisfaction of Pubco, acting reasonably;

--------------------------------------------------------------------------------

12.        the Selling Shareholder (i) is able to fend for itself in connection
with the acquisition of the Pubco Shares; (ii) has such knowledge and experience
in business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

13.        the Selling Shareholder is not aware of any advertisement of any of
the Pubco Shares and is not acquiring the Pubco Shares as a result of any form
of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

14.        no person has made to the Selling Shareholder any written or oral
representations:

  (a)

that any person will resell or repurchase any of the Pubco Shares;

        (b)

that any person will refund the purchase price of any of the Pubco Shares;

        (c)

as to the future price or value of any of the Pubco Shares; or

        (d)

that any of the Pubco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

15.        none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
Selling Shareholder that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

16.        the Selling Shareholder is acquiring the Pubco Shares as principal
for their own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalization thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in the Pubco
Shares;

17.        neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

18.        the Selling Shareholder acknowledges and agrees that Pubco shall
refuse to register any transfer of Pubco Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the 1933 Act, or
pursuant to an available exemption from registration under the 1933 Act;

19.        Pubco has advised the Selling Shareholder that Pubco is relying on an
exemption from the prospectus and registration requirements of the Applicable
Securities Legislation (as such term is defined in the Agreement) to issue the
Pubco Shares, and the Selling Shareholder will not receive information that
would otherwise be required to be provided to the Selling Shareholder pursuant
to Applicable Securities Legislation.

--------------------------------------------------------------------------------

20.        the Selling Shareholder understands and agrees that the Pubco Shares
will bear the following legend:

> > “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED WITH THE
> > SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
> > STATE, AND WERE ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
> > THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY,
> > MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.”

21.        the address of the Selling Shareholder included herein is the sole
address of the Selling Shareholder as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print or Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Address   Address             Type of
Entity   Social Security/Tax I.D. Number             Social Security/Tax I.D.
Number    


--------------------------------------------------------------------------------

SCHEDULE 7B

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO
AND THE SHAREHOLDERS OF ECO

Form of Certificate of Non-U.S. Shareholder

In connection with the issuance of common stock (the “Pubco Shares”) of USR
Technology, Inc., a Nevada corporation (“Pubco”), to the undersigned, pursuant
to that certain Agreement and Plan of Merger dated April 26, 2009 (the
“Agreement”), between Pubco and the shareholders of Ecologic Transportation,
Inc. as set out in the Agreement (each, a “Selling Shareholder”), the
undersigned Selling Shareholder hereby agrees, acknowledges, represents and
warrants that:

          1.           the undersigned is not a “U.S. Person” as such term is
defined by Rule 902 of Regulation S under the United States Securities Act of
1933, as amended (“U.S. Securities Act”) (the definition of which includes, but
is not limited to, an individual resident in the U.S. and an estate or trust of
which any executor or administrator or trust, respectively is a U.S. Person and
any partnership or corporation organized or incorporated under the laws of the
U.S.);

          2.           none of the Purchaser Securities have been or will be
registered under the U.S. Securities Act, or under any state securities or “blue
sky” laws of any state of the United States, and may not be offered or sold in
the United States or, directly or indirectly, to U.S. Persons, as that term is
defined in Regulation S, except in accordance with the provisions of Regulation
S or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

          3.           the undersigned understands and agrees that offers and
sales of any of the Purchaser Securities prior to the expiration of a period of
one year after the date of original issuance of the Purchaser Securities (the
one year period hereinafter referred to as the Distribution Compliance Period)
shall only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the U.S. Securities Act
or an exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

          4.           the undersigned understands and agrees not to engage in
any hedging transactions involving any of the Purchaser Securities unless such
transactions are in compliance with the provisions of the U.S. Securities Act
and in each case only in accordance with applicable state and provincial
securities laws;

          5.           the undersigned is acquiring the Purchaser Securities for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Purchaser Securities in the United States or to U.S. Persons;

          6.           the undersigned has not acquired the Purchaser Securities
as a result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Purchaser Securities which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Purchaser Securities; provided, however, that the undersigned may sell or
otherwise dispose of the Purchaser Securities pursuant to registration thereof
under the U.S.

--------------------------------------------------------------------------------

Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

          7.           the statutory and regulatory basis for the exemption
claimed for the sale of the Purchaser Securities, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the U.S. Securities Act
or any applicable state and provincial securities laws;

          8.           the undersigned has not undertaken, and will have no
obligation, to register any of the Purchaser Securities under the U.S.
Securities Act;

          9.           Purchaser is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of
Vendor contained in the Agreement and those of the undersigned contained in this
Certificate, and the undersigned will hold harmless Purchaser from any loss or
damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by Vendor and/or the
undersigned not being true and correct;

          10.           the undersigned has been advised to consult their own
respective legal, tax and other advisors with respect to the merits and risks of
an investment in the Purchaser Securities and, with respect to applicable resale
restrictions, is solely responsible (and Purchaser is not in any way
responsible) for compliance with applicable resale restrictions;

          11.           none of the Purchaser Securities are listed on any stock
exchange or automated dealer quotation system and no representation has been
made to the undersigned that any of the Purchaser Securities will become listed
on any stock exchange or automated dealer quotation system, except that
currently certain market makers make market in the common shares of Purchaser on
the OTC Bulletin Board;

          12.           the undersigned is outside the United States when
receiving and executing this Agreement and is acquiring the Purchaser Securities
as principal for their own account, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in the
Purchaser Securities;

          13.           neither the SEC nor any other securities commission or
similar regulatory authority has reviewed or passed on the merits of the
Purchaser Securities;

          14.           the Purchaser Securities are not being acquired,
directly or indirectly, for the account or benefit of a U.S. Person or a person
in the United States;

          15.           the undersigned acknowledges and agrees that Purchaser
shall refuse to register any transfer of Purchaser Securities not made in
accordance with the provisions of Regulation S, pursuant to registration under
the U.S. Securities Act, or pursuant to an available exemption from registration
under the U.S. Securities Act;

          16.           the undersigned understands and agrees that the
Purchaser Securities will bear the following legend:

> > “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
> > AMENDED (THE “1933 ACT”).

--------------------------------------------------------------------------------

> > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
> > NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS
> > OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S.
> > PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”

          17.           the address of the undersigned included herein is the
sole address of the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print or Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Address   Address             Type of
Entity   Social Security/Tax I.D. Number             Social Security/Tax I.D.
Number    


--------------------------------------------------------------------------------

SCHEDULE 8

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

ECO Employees and Consultants

 Employees:       Name Position N/A N/A

Contractors:

William N Plamondon

Capital Group Communications

The Law Offices of Chase Mellen, Esq.

Moore and Associates

--------------------------------------------------------------------------------

SCHEDULE 9

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

PATENTS AND TRADEMAKS

Patents

At this time no patents are attached to Ecologic Transportation, Inc.

Trademarks

Pending Trademarks:

Ecologic Transportation, Inc. (Logo)

 drive.green.cars

drive a difference

--------------------------------------------------------------------------------

SCHEDULE 10

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

ECO Financial Statements

Audited Financial Statement for Year End December 31, 2009:

Prepared by Moore and Associates
Chartered Accountants and Advisors
6490 West Desert Inn Rd, Las Vegas, NV 89146
702.253.7499

--------------------------------------------------------------------------------

SCHEDULE 11

TO THE AGREEMENT AND PLAN OF MERGER DATED APRIL 26, 2009 AMONG USR, ECO AND USR
SUB

Pending or Threatened Litigation, Claims and Assessments

There are no known pending or threatened litigation, claims or assessments
against Ecologic Transportation, Inc.

Unasserted Claims and Assessments

There are no known unasserted claims and assessments against Ecologic
Transportation, Inc.

--------------------------------------------------------------------------------